DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.
Applicant’s election of claims 1-5 in the reply filed on 03/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “excellent impact toughness” in claim 1 is a relative term which renders the claim indefinite. The term “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what range the term “excellent” is meant to limit the impact toughness to, for example it is unclear if the impact .
Claim 1 includes the recitation “an average misorientation between grains of microstructure is 0.6 to 1.1°” which is indefinite because it is unclear to the examiner if the term “average misorientation” is referring to any grain that exhibits a kernel average misorientation value in the range of 0.6-1.1°, or if the limitation is meant to limit the average of the kernel average misorientation values.  The examiner notes that the instant specification is similarly unclear, as the specification refers to specific values in Table 2 as the average misorientation but also refers to the values shown in Figures 2-5 as the average misorientation [pages 18-19, instant spec].  The examiner interprets the instant claim to be met by an either a grain with a kernel average misorientation value meeting the instant claim range or an average of the kernel average misorientation values absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakushijin et al. (WO 2017135240 A1, US 20180363089 A1 referred to herein as machine equivalent) herein Yakushijin, in view of Yazawa et al. (US 20040055674 A1) herein Yazawa.
Regarding claims 1-5:
Yakushijin discloses a ferritic stainless steel sheet [0013, Yakushijin] comprising in mass % a composition shown below in Table 1 that overlaps with the composition of instant claims 1 and 3.  The examiner notes that the overlap of the steel compositions of the instant application and Yakushijin is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Yakushijin does not disclose the Ti/(C+N)≥3 limitation of instant claim 4 specifically, however the examiner notes that this limitation merely further limits the steel composition which still overlaps with the steel composition of Yakushijin.
Table 1

Instant application, weight %
Yakushijin, mass %
C
More than 0 and 0.01 or less
0.030 or less [0026]
Si
0.8 or less
2.00 or less [0028]

0.5 or less
2.00 or less [0028]
Cr
10-14
10.00-25.00 [0032]
Ti
0.01-0.45
0.50 or less [0050]
N
More than 0 and 0.015 or less
0.0030 or less [0034]
Ni*
0.3 or less
2.00 or less [0038]
Cu*
0.5 or less
1.80 or less [0042]
Al*
0.1 or less
0.50 or less [0046]
Fe and impurities
Balance 
Balance [0056]
Ti/(C+N)**
≥3
Not Specified
*for claim 3, **claim 4


Yakushijin discloses that the thickness of the hot-rolled steel sheet is not particularly limited but that for use in exhaust pipe flanges the steel should be 5.0-11.0 mm [0063, Yakushijin].  The examiner notes that the overlap of the steel thickness of Yakushijin and instant claim 2 is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Yakushijin does not specifically disclose an average misorientation between grains of microstructure of 0.6-1.1°, a yield strength of 305 MPa or more, a tensile strength of 420 MPa or more, an elongation of 35-40%, or that (20°C Charpy impact energy)*(40°C Charpy impact energy)≥750 J/cm2, however the examiner submits that these features would naturally flow from the steel production method of Yakushijin as modified by Yazawa.
Yakushijin discloses a processing method that overlaps with the processing of the instant application as shown in Table 2 below, however Yakushijin does not specify a 
The examiner notes that one of ordinary skill in the art would understand that grain parameters, including grain orientation, in a steel are determined by steel composition and processing parameters, including heat treating and rolling.  The instant specification discloses achieving an average misorientation between grains of microstructure of 0.6-1.1°, a yield strength of 305 MPa or more, a tensile strength of 420 MPa or more, an elongation of 35-40%, or that (20°C Charpy impact energy)*(40°C Charpy impact energy)≥750 J/cm2 through processing steel of a composition shown above in Table 1 with the processing steps shown below in Table 2.  Yakushijin modified 2 would naturally flow from the modification of Yakushijin by Yazawa.  See MPEP 2145(II).
Table 2

Instant application
Yakushijin
Slab heating temperature
1220°C or less [page 14]
1200-1300°C [0066]
Rough rolling last two passes reduction ratio
27% or more each pass, sum of 54% or more [page 15]
Not specified
Rough rolling exit temperature
970-1020°C [page 15]
1000-1100°C [0069]
Finish rolling end temperature
920°C or less [page 15]
850°C or higher [0067]
Finish roll thickness
6.0-25.0 mm [page 15]
5.0-11.0 mm [0063]
Annealing temperature
850-980°C [page 15]
950-1150°C [0076]


Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (US 20040055674 A1) herein Yazawa, in view of Yakushijin et al. (WO 2017135240 A1, US 20180363089 A1 referred to herein as machine equivalent) herein Yakushijin.
Regarding claims 1-5:
Yazawa discloses a ferritic stainless steel sheet [0012, Yazawa] comprising in mass % a composition shown below in Table 3 that overlaps with the composition of instant claims 1 and 3.  The examiner notes that the overlap of the steel compositions of 
Table 3

Instant application, weight %
Yazawa, mass %
C
More than 0 and 0.01 or less
0.01 or less [0021]
Si
0.8 or less
1.0  or less [0023]
Mn
0.5 or less
1.5 or less [0025]
Cr
10-14
11-23 [0027]
Ti
0.01-0.45
1.0 or less [0041]
N
More than 0 and 0.015 or less
0.04 or less [0035]
Ni*
0.3 or less
0.1-2.0 optional [0046]
Cu*
0.5 or less
0.1-1.0 optional [0046]
Al*
0.1 or less
1.0 or less [0033]
Fe and impurities
Balance 
Balance [0050]
Ti/(C+N)**
≥3
Not specified
*for claim 3, **claim 4


Yazawa does not specifically disclose a limit for the thickness of the hot rolled steel sheet, however the examiner submits that a sheet thickness of 5.0-11.0 mm would be obvious in view of Yakushijin.  Yakushijin discloses that the thickness of the hot-rolled steel sheet for use in exhaust pipe flanges the steel should be 5.0-11.0 mm [0063, Yakushijin].  The examiner notes that the overlap of the steel thickness of Yakushijin and 
Yazawa does not specifically disclose an average misorientation between grains of microstructure of 0.6-1.1°, a yield strength of 305 MPa or more, a tensile strength of 420 MPa or more, an elongation of 35-40%, or that (20°C Charpy impact energy)*(40°C Charpy impact energy)≥750 J/cm2, however the examiner submits that these features would naturally flow from the steel production method of Yazawa as modified by Yakushijin
Yazawa modified by Yakushijin discloses a processing method that overlaps with the processing of the instant application as shown in Table 4 below.  The examiner notes that the overlap of the rolling temperatures, annealing temperatures, reduction ratios, and slab heating temperatures of the instant application and those of Yazawa modified by Yakushijin is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The examiner notes that one of ordinary skill in the art would understand that grain parameters, including grain orientation, in a steel are determined by steel composition and processing parameters, including heat treating and rolling.  The instant specification discloses achieving an average misorientation between grains of microstructure of 0.6-1.1°, a yield strength of 305 MPa or more, a tensile strength of 420 MPa or more, an elongation of 35-40%, or that (20°C Charpy impact energy)*(40°C Charpy impact energy)≥750 J/cm2 through processing steel of a composition shown above in Table 3 with the processing steps shown below in Table 4.  Yazawa modified by Yakushijin teaches a steel with an overlapping composition with the instant application undergoing overlapping processing steps with the instant application, therefore one of 2 would naturally flow from the modification of Yazawa by Yakushijin.  See MPEP 2145(II).
Table 4

Instant application
Yazawa
Slab heating temperature
1220°C or less [page 14]
1000-1200°C [0061, Yazawa]
Rough rolling last two passes reduction ratio
27% or more each pass, sum of 54% or more [page 15]
At least one pass of 35-60% per pass [0064, Yazawa]
Rough rolling exit temperature
970-1020°C [page 15]
850-1150°C [0063, Yazawa]
Finish rolling end temperature
920°C or less [page 15]
650-900° [0068, Yazawa]
Finish roll thickness
6.0-25.0 mm [page 15]
5.0-11.0 mm [0063, Yakushijin]
Annealing temperature
850-980°C [page 15]
800-1100°C [0072, Yazawa]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734